FILED
                                                           United States Court of Appeals
                                                                   Tenth Circuit

                                                                  June 18, 2009
                     UNITED STATES COURT OF APPEALS
                                                  Elisabeth A. Shumaker
                                                                   Clerk of Court
                              FOR THE TENTH CIRCUIT




    SANTIAGO CASTELLON-GUZMAN,

                Petitioner,

    v.                                                  No. 08-9559
                                                    (Petition for Review)
    ERIC H. HOLDER, JR., *
    United States Attorney General,

                Respondent.


                              ORDER AND JUDGMENT **


Before O’BRIEN, Circuit Judge, BRORBY, Senior Circuit Judge, and
GORSUCH, Circuit Judge.


         Santiago Castellon-Guzman (Castellon), proceeding on appeal pro se,

petitions for review of an order of the Board of Immigration Appeals (BIA)

affirming the immigration judge’s (IJ) denial of his application for cancellation of


*
     Pursuant to Fed. R. App. P. 43(c)(2), Eric H. Holder, Jr. is substituted for
Michael B. Mukasey as the respondent in this appeal.
**
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
removal, pursuant to 8 U.S.C. § 1229b(b). He has filed a motion to proceed in

this court in forma pauperis (IFP). We grant the IFP motion, but we must deny

the petition for review.

                                    Background

      Castellon is a citizen of Mexico who entered the United States on or about

March 15, 1993, without inspection. He conceded that he is a removable alien,

but requested the relief of cancellation of removal for nonpermanent residents,

pursuant to 8 U.S.C. § 1229b(b). Under that section, the Attorney General may

cancel removal of an alien who is inadmissible or deportable from the United

States if the alien satisfies four criteria: (1) he has been physically present in the

United States for a continuous period of not less than ten years immediately

preceding the date of his application; (2) he has been a person of good moral

character during that period; (3) he has not been convicted of certain offenses;

and (4) “removal would result in exceptional and extremely unusual hardship to

the alien’s spouse, parent, or child, who is a citizen of the United States or an

alien lawfully admitted for permanent residence.” 8 U.S.C. § 1229b(b)(1). The IJ

did not address the first three criteria because he determined that Castellon did

not meet the fourth criterion since he did not have any qualifying relatives.

      Castellon argued that he met the fourth criterion because he is the sole

provider for his minor American-citizen brother and sister. The IJ ruled that the




                                          -2-
statute did not include siblings as qualifying relatives and denied cancellation of

removal. The BIA dismissed the appeal in a decision issued by a single member.

                                      Analysis

                                   I. Jurisdiction

      We must first determine the threshold issue of this court’s jurisdiction. See

Sabido Valdivia v. Gonzales, 423 F.3d 1144, 1147 (10th Cir. 2005). The

Immigration and Nationality Act (the Act) provides that “no court shall have

jurisdiction to review . . . any judgment regarding the granting of relief under

section . . . 1229b.” 8 U.S.C. § 1252(a)(2)(B). This court has held that

§ 1252(a)(2)(B)(i) bars appellate review of the discretionary aspects of a BIA

decision concerning cancellation of removal. Sabido Valdivia, 423 F.3d at

1148-49. In contrast, this court has jurisdiction to review non-discretionary

decisions relating to cancellation of removal. See id. at 1149 (agreeing with other

circuits that have held that “courts retain jurisdiction to review non-discretionary

decisions reached under § 1229b”). Accordingly, we have jurisdiction over the

legal question whether Castellon’s siblings qualify as “children” for purposes of

§ 1229b(b)(1). See Montero-Martinez v. Ashcroft, 277 F.3d 1137, 1144 (9th Cir.

2002) (holding court of appeals had jurisdiction over “the purely legal and hence

non-discretionary question whether [the alien’s] adult daughter qualifie[d] as a

‘child’” under § 1229b(b)(1)).




                                         -3-
                              II. Standards of Review

      The BIA’s single-member decision clearly was issued pursuant to 8 C.F.R.

§ 1003.1(e)(5). 1 “Therefore, we review the BIA’s decision as the final agency

determination and limit our review to issues specifically addressed therein. We

will resort to the IJ’s reasoning as necessary . . . .” Diallo v. Gonzales, 447 F.3d

1274, 1279 (10th Cir. 2006) (footnote omitted). We review de novo the sole legal

question presented. See id. Because Castellon appears pro se, we have broadly

construed his brief. See Sabido Valdivia, 423 F.3d at 1147.

                                      III. Merits

      The BIA ruled that Castellon’s minor sister and brother did not qualify as

his children within the meaning of § 1229b(b)(1)(D). It pointed out that Castellon

presented no evidence that he legally adopted them or that their parents had

relinquished their parental rights.

      The Act defines “child” for purposes of cancellation of removal. 8 U.S.C.

§ 1101(b)(1). The definition does not include an alien’s sister or brother. It does

include “a child adopted while under the age of sixteen years if the child has been

in the legal custody of, and has resided with, the adopting parent or parents for at

least two years.” Id. § 1101(b)(1)(E)(i).



1
       The BIA’s decision does not contain the language required for an
affirmance without opinion, see 8 C.F.R. § 1003.1(e)(4)(ii), nor was it drafted by
a three-member panel, see id. § 1003.1(e)(6).

                                          -4-
      “As in all cases of statutory construction, our foremost duty is to ascertain

the congressional intent and give effect to the legislative will.” Ribas v. Mukasey,

545 F.3d 922, 929 (10th Cir. 2008) (quotation omitted). The literal language of

the statute controls, absent ambiguity or irrational result. Id.

      Although Castellon’s siblings are under the age of sixteen years and they

resided with him for at least two years, he did not adopt his sister and brother.

Therefore, because Castellon’s brother and sister do not meet the statutory

definition of “child,” we must affirm the BIA’s determination that Castellon did

not meet the requirements for cancellation of removal under § 1229b(b). See

Moreno-Morante v. Gonzales, 490 F.3d 1172, 1175 (9th Cir. 2007) (holding

language of § 1101(b)(1) is unambiguous; therefore, statutory definition of

“child” did not include alien’s grandchildren). 2




2
       On appeal, Castellon seeks a determination that his siblings will suffer
extreme hardship if he is removed to Mexico. Even if the IJ had addressed the
issue of extreme hardship, this court would be without jurisdiction to review such
a decision. Sabido Valdivia, 423 F.3d at 1148 (“[W]e lack jurisdiction to review
a BIA decision that a petitioner has failed to demonstrate that removal would
cause exceptional and extremely unusual hardship.” (quotation omitted)). He also
informs us that his father died in December 2007, after the IJ’s March 2007
decision was issued. But this court is limited to a review of the pleadings and
evidence presented to the agency, so we may not consider this information. See
8 U.S.C. § 1252(b)(4)(A) (“[The] court of appeals shall decide the petition [for
review] only on the administrative record on which the order of removal is
based.”).

                                          -5-
                              Conclusion

    The motion to proceed IFP is GRANTED. The petition for review is

DENIED.


                                             Entered for the Court



                                             Terrence L. O’Brien
                                             Circuit Judge




                                   -6-